Title: To Thomas Jefferson from William Shippen, 22 April 1788
From: Shippen, William
To: Jefferson, Thomas


          
            My dr. Sir
            Philadelphia 22d. April 1788.
          
          I am much obliged and flatterd by your great attention to my son; The obligation will be much increased if you will honor me with a few lines expressive of your opinion of his figure and improvement. I am more anxious to hear of him from you than any man in Europe because you are the best judge, and I am sure you will not flatter the hopes of a fond Father.
          The Delegations to the Convention of Virginia and Maryland are said to be in favor of the new Constitution, but there will be a powerful opposition in each State, but from a Minority. Mr. Madison and Col. Innis are opposed to Mr. Henry and Mr. Mason. Mr. Shippen will show you the whole delegation.—If he should not be in Paris please to forward the enclosed to the Hague or Amsterdam. Present my affectionate compliments to Miss Jefferson and believe me to be My dr. Sir wth the greatest esteem Your most obedient & very humbl. Servt.,
          
            W. Shippen jr
          
        